Landis, Judge:
The above-entitled protest has been submitted for decision on the following stipulation of counsel for the parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, as to merchandise covered by the protest enumerated in the annexed Schedule which is incorporated herein :
1. That the merchandise represented by the items marked “A” and initialed IET by Ivan E. Taborsky on the invoices accompanying the entry covered by the protest enumerated in the attached Schedule, assessed with duty at 21% ad valorem under Item 514.81 of the Tariff Schedules of the United States and claimed properly dutiable at. only 7% ad valorem under Item 514.65 of said Tariff Schedules as polished slabs of marble, consists of polished marble slabs similar in all material respects to the marble slabs the subject of Favrot & Pierson v. United States, 47 Cust. Ct. 335, Abstract 66134; affirmed on rehearing, Favrot & Pierson v. United States, 56 Cust. Ct. 843, Abstract 69738, Treasury Decisions Advance Sheets, Vol. 101, No. 4, page 42, and Selectile Co., Inc., v. United Slates, 54 Cust. Ct. 30, C.D. 2504, wherein said merchandise was held properly dutiable at only 7‡ per superficial foot under Par. 232(b) of the Tariff Act of 1930, as modified by T.D. 52373 and T.D. 52476 as polished marble slabs, containing not less than 4 superficial inches and not more than 1 inch in thickness, which provision was enacted into the Tariff Schedules of the United States as Item 514.65 of said Tariff Schedules, with the rate of 7% ad valorem provided therefor.
2. That the records in Abstract 66134, Abstract 69738 and C.D. 2504 may be incorporated with the record in this case.
3. That this protest may be deemed submitted on this stipulation and the record thus made.
*293Accepting the stipulation 'as a statement of facts and on authority of the decisions cited therein, we find and hold, as alleged by the plaintiff, that the items marked with the letter “A” and initialed IET by Commodity Specialist Ivan E. Taborsky on the invoice, are properly dutiable as marble slabs, rubbed or polished in whole or in part, under item 514.65 of the Tariff Schedules of the United States at the rate of 7 per centum ad valorem.
To the extent indicated, the specified claim in this protest is sustained; in all other respects and as to all other merchandise, all the claims are overruled.
Judgment will be rendered accordingly.